DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9, 11-13, 15, and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ham (US 20200018132 A1).
With respect to claim 1, Ham discloses a setting tool, comprising: a barrel piston (combination 20, 15) configured to couple to a setting sleeve (54 or 56, pgph. 28, fig. 6), the barrel piston defining a working surface (39) and a vent port (28, fig. 3); an upper mandrel (27) disposed within the barrel piston and defining a power charge chamber (19) configured to receive a power charge (10), the upper mandrel comprising an upper threaded portion (26), a lower internal thread (43, pgph. 26), and a plurality of ports (52, fig. 6) being in fluid communication at one end (upper end) with the power charge and at the other end with the working surface (lower end, shown in fig. 6) the plurality of axial discharge ports (52) being in fluid communication at one end with the power charge chamber and at the other end with the working surface of the barrel piston (shown in fig. 6, pgph. 47); and a lower mandrel (17) having an upper end (at 43, fig. 3) and a lower end (at 25), the upper end in threaded engagement with the lower internal thread of the upper mandrel (at 43), the lower end configured to couple to a frac plug (pgphs. 5, 27); wherein the power charge chamber comprises an upper chamber and a lower chamber (upper and lower ends of 19), the lower chamber opening to be in fluid communication with each of the plurality of axial discharge ports (shown in figs. 3 6, pgph. 47); and wherein the barrel piston is configured for axial displacement with respect to the upper mandrel (shown in figs. 1, 3).
With respect to claim 3, Ham discloses a power charge (10) disposed in the power charge chamber.
With respect to claim 4 Ham discloses wherein the plurality of axial discharge ports are circumferentially spaced apart evenly (Ham shows 90 degree spacing in fig. 6).
With respect to claim 5, Ham discloses at least four axial discharge ports (fig. 6).
With respect to claim 9, Ham further discloses a retainer cap (18) threaded to the barrel piston and wherein the upper mandrel includes a tool receiving surface (26) proximate the retainer cap (shown in fig. 1).
With respect to claims 11 and 12, Ham discloses wherein the upper mandrel includes a shoulder stop (shown in figs. 1, 6, 7, radially extending portion of 27 which contacts 18 in figs. 3, 8, 9) extending from an external cylindrical surface further comprising a retainer cap (18) coupled to the barrel piston, the retainer cap configured to contact the shoulder stop when the barrel piston is stroked (pgph. 49, figs. 3, 8, 9).
The limitations of claims 13, 15, and 17 have been discussed supra in the rejection of claims 1, 3-
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 10, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham (US 20200018132 A1) in light of Pendse (US 20220081985 A1).
With respect to claims 2 and 14, Ham fails to disclose the lower chamber being frustoconical.
Nevertheless, Pendse discloses this (shown in figs. 1, 2, ports 24 extending from frustoconical section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have flared the lower end of the power chamber outwardly to a frustoconical shape as taught by Pendse (figs. 1, 2) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claims 10, 18, and 19, Ham appears to disclose wherein each one of the plurality of the axial discharge ports is semi-blind (pgph. 47, fig. 9 seem to indicate this), but it is not certain that the ports are partially occluded. Nevertheless, Pendse discloses ports being semi blind (figs. 1 and 2 clearly show that the full diameter of the ports is not open to the lower end of the combustion chamber). The remainder of the limitations of claim 19 have been discussed supra in the rejection of claim 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have made the ports semi-blind in addition to flaring the lower end of the power chamber outwardly to a frustoconical shape taught by Pendse (figs. 1, 2) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 20, Ham fails to disclose the lower chamber being frustoconical.
Nevertheless, Pendse discloses this (shown in figs. 1, 2, ports 24 extending from frustoconical section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have flared the lower end of the power chamber outwardly to a frustoconical shape as taught by Pendse (figs. 1, 2) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
Claim(s) 6-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham in light of Coronado (US 20220034181 A1).
With respect to claims 6, 7, and 16, Ham fails to disclose six or ten ports.
Nevertheless, Coronado discloses up to 15 ports for passage of gases to a working surface in a setting tool (fig. 3D, pgph. 90).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have included up to ten ports for passage of gases to the working surface in the setting tool in Ham as taught by Coronado (pgph. 90) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 8, Coronado also discloses wherein the working surface of the barrel piston is disposed orthogonally to axes of the plurality of discharge ports (pgph. 90, figs. 3C, 3D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have made the ports of Ham orthogonal to the working surface as taught by Coronado (pgph. 90, figs. 3C, 3D) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coronado also discloses the frustoconical lower chamber end (fig. 3D). US 3094166 A also discloses the claimed port orientation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        07/08/2022